UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4292


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JUAN GUERRERO,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:14-cr-00237-D-1)


Submitted:   December 10, 2015             Decided:   January 15, 2016


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juan    Guerrero         was    convicted          of    knowingly    possessing      a

prohibited     object         in    prison,        in    violation        of    18    U.S.C.

§ 1791(a)(2) (2012).               The district court sentenced Guerrero to

24 months of imprisonment.                On appeal, Guerrero argues that the

district    court    imposed        a    substantively          unreasonable     sentence.

We affirm.

     We review for abuse of discretion Guerrero’s claim that the

district court imposed an unreasonable sentence.                               See Gall v.

United States, 552 U.S. 38, 51 (2007).                          More specifically, we

examine the “totality of the circumstances” in considering the

substantive reasonableness of a sentence.                        Gall, 552 U.S. at 51.

The sentence imposed must be “sufficient, but not greater than

necessary,” to satisfy the purposes of sentencing.                               18 U.S.C.

§ 3553(a).      On    appeal,           this   court     applies     a    presumption     of

reasonableness       to   a    within-Guidelines-range               sentence.        United

States v. Helton, 782 F.3d 148, 151 (4th Cir. 2015).                                 “Such a

presumption can only be rebutted by showing that the sentence is

unreasonable     when     measured         against        the    §   3553(a)     factors.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied, 135 S. Ct. 421 (2014).

     After    reviewing        the       record,    we       conclude    that   Guerrero’s

sentence was substantively reasonable.                       His sentence fell at the

bottom of his Guidelines range.                     The district court properly

                                               2
weighed    the   seriousness      of   the    offense,    Guerrero’s   criminal

history, the time spent in segregation and lost good time credit

due   to   the   offense,   and    his       positive   personal   history   and

characteristics.     In sum, Guerrero has not rebutted the presumed

substantive reasonableness of the sentence.

      We therefore affirm the judgment.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         3